MacLEAN, J.
The learned justice before whom this cause was tried has denied a motion to resettle the case on appeal by inserting exceptions not appearing in the minutes of the stenographer. While it might be expected that counsel of experience would take the exceptions claimed to have been taken during the trial, this court will" not revise the determination of the trial justice upon conflicting affidavits and the negative evidence of the stenographer’s minutes.
Order affirmed, with costs. All concur.